DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 27 April 2021 is being considered by the examiner.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Independent claims 1 and 9 each recite “wherein dependence of a relative current efficiency decrease on the operation point of the OLED is considered in calculating the compensation factor.”  However, nowhere in the specification is a relative current efficiency decrease on the operation point mentioned.  “Relative current efficiency” is only discussed once, in paragraph [00115], which merely says “Also, past electrical values may be29 Attorney Docket No. XU-002-DOBCOAstored e.g. in a non-volatile memory and used for the choice of the proper function for the correlation, and the determination of the relative current efficiency.” This portion does not contain any description of a relative current efficiency decrease on the operation point being considered in calculating the compensation factor as claimed.  The remaining portions of the disclosure merely disclose a current efficiency decrease on the operation point being considered in calculating the compensation factor with no mention of a “relative” current efficiency.
Claims 2-8 and 10-17 are rejected due to their dependency from claims 1 and 9, respectively.
For examination purposes, the examiner will interpret the “relative current efficiency” to be referring to the same “current efficiency” as mentioned already in the claim.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 1 and 9 each recite “calculating, with a processor, an individual compensation factor against at least one of the drift of an IV-characteristic and the drift of a current efficiency of one or more OLED pixels based on a data counting model” and then recite “wherein dependence of a relative current efficiency decrease on the operation point of the OLED is considered in calculating the compensation factor.”
First, the claim says “at least one of” meaning that both do not need to occur, however, the disclosure does not describe the compensation factor against the drift of an IV-characteristic being dependent on a relative current efficiency decrease on the operation point.  Thus it is unclear if the “dependence” limitation is intended to apply only to the drift of the current efficiency, and if this is the case there exists a situation in the “at least one of” language in which the compensation against the “drift of the current efficiency” does not occur.

Claims 2-8 and 10-17 are rejected due to their dependency from claims 1 and 9, respectively.
For examination purposes, the examiner will interpret the “relative current efficiency” to be referring to the same “current efficiency” as mentioned already in the claim.  Also, it will be interpreted that the dependence on the current efficiency decrease on the operation point is only considered when the drift of the current efficiency is being used in the “at least one of” situation.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,497,300. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are anticipated by the present claims..
Below is a comparison between present claim 1 and patented claim 1:
Present claim 1
Patented claim 1
A method for driving an active matrix organic light-emitting diode (AMOLED) display, the AMOLED display comprising a plurality of organic light-emitting diodes (OLEDs) arranged in a plurality of rows and a plurality of columns; a plurality of pixel circuits each configured to drive an OLED, and arranged in a plurality of rows and a plurality of columns; a scan line for selecting the pixel circuits of each row of pixel circuits and a data line for controlling the pixel circuits of each column of pixel circuits; and a plurality of supply lines connected to the anodes and cathodes of the AMOLED pixels; the method comprising:
A method for driving an active matrix organic light-emitting diode (AMOLED) display, the AMOLED display comprising a plurality of organic light-emitting diodes (OLEDs) arranged in a plurality of rows and a plurality of columns;  a plurality of pixel circuits each configured to drive an OLED, and arranged in a plurality of rows and a plurality of columns;  a scan line for selecting the pixel circuits of each row of pixel circuits and a data line for controlling the pixel circuits of each column of pixel circuits;  and a plurality of supply lines connected to the anodes and cathodes of the AMOLED pixels;  wherein the method comprises: 

measuring, with an electronic unit, an electrical property of one or more OLEDs, each of the one or more OLEDs being a component of an OLED pixel, each of the OLED pixels having a current efficiency value;  
calculating, with a processor, an individual compensation factor against at least one of the drift of an IV-characteristic and the drift of a current efficiency of one or more OLED pixels based on a data counting model;
calculating, with a processor, a compensation factor against the drift of the current efficiency of the one or more OLED pixels based on the electrical properties measured; 
adjusting, based on the compensation factor of the one or more OLED pixels, one or more pixel gray values of the one or more OLED pixels, wherein the adjustment of the one or more pixel gray 

dependence of a relative current efficiency decrease on the operation point of the OLED is considered in calculating the compensation factor.
applying a data signal to the pixel circuit based on the adjusted pixel gray value;  and wherein the adjusted pixel gray value of the OLED pixel is generated based on the amplitude of the current fed to the pixel circuit, and wherein the dependence of the current efficiency on the operation point of the OLED is considered in calculating the compensation factor.


As shown above, the main differences between the claims, besides wording, is:
(i) Patented claim 1 recites “measuring, with an electronic unit, an electrical property of one or more OLEDs, each of the one or more OLEDs being a component of an OLED pixel, each of the OLED pixels having a current efficiency value” whereas present claim 1 fails to recite this feature, meaning present claim 1 is just broader than patented claim 1 in this respect.
(ii) Present claim 1 recites “relative current efficiency” whereas patented claim 1 just recites “current efficiency”, however, as explained above in the 112a and 112b rejections, the disclosure does not particularly support a “relative” current efficiency being used and for examination purposes “relative current efficiency” is considered to be referring to the same “current efficiency” as mentioned already in the claim. Thus present claim 1 and patented claim 1 are claiming the same feature in this respect.
(iii) Present claim 1 recites “data counting model” whereas patented claim 1 fails to recite this features. However, the specification at paragraph [00114] recites that the method of data counting used is that which has been used in plasma displays. Thus using data counting was known and it would have been obvious to “one of ordinary skill” 
Claims 2-17 are similarly rejected as above over claims 1-10 of U.S. Patent No. 10,497,300.

Allowable Subject Matter

Claims 1-17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a) and (b) or 35 U.S.C. 112 (pre-AIA ), 1st and 2nd paragraph, set forth in this Office action, and if a Terminal Disclaimer is filed to overcome the Double Patenting rejection.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN G SHERMAN whose telephone number is (571)272-2941. The examiner can normally be reached Monday - Friday, 8:00am - 4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN G SHERMAN/Primary Examiner, Art Unit 2621                                                                                                                                                                                                        
17 February 2022